        Case 4:19-cv-00094-RH-GRJ Document 66 Filed 09/27/19 Page 1 of 2
                                                                                Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


WILLIAM DEMLER,

                 Plaintiff,

v.                                             CASE NO. 4:19cv94-RH-GRJ

MARK S. INCH, in his official capacity
as Secretary of the Florida Department of
Corrections,

                 Defendant.

___________________________/


                           ORDER AMENDING THE SCHEDULE


        IT IS ORDERED:

        1. The defendant’s motion, ECF No. 62, to defer a ruling on the summary-

judgment motion is denied as moot.

        2. The joint motion to extend the discovery deadline and continue the trial,

ECF No. 63, is granted.

        3. The discovery deadline is extended to February 7, 2020. This

automatically changes the summary-judgment and mediation deadlines, which are

tied to the discovery deadline.




Case No. 4:19cv94-RH-MJF
        Case 4:19-cv-00094-RH-GRJ Document 66 Filed 09/27/19 Page 2 of 2
                                                                               Page 2 of 2




        4. The trial is rescheduled for the two-week trial period that begins on May

4, 2020.

        SO ORDERED on September 27, 2019.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 4:19cv94-RH-MJF
